Title: To Benjamin Franklin from the Comte de Sarsfield, 26 May 1777
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Sir
Rue pot de fer May the 26th 1777.
As I have received no answer from you to my last note I am Still in Suspense about the Books you may wish to have. There is a Bundle made wherein are Garma teatro de España and Gibbon’s Roman empire. Mr. Oudin chez Mr. Lecomte de Sarsfield rue pot de fer will send them to Mr. Deane’s upon any note from you written in french. If you wish any other, Please, Sir, to order, and your commands Shall be obeyed. I wish you Please to let know what Books you chuse and what you chuse not to have. I’m Sir with the truest consideration and Esteem and attachment Your most humble and obedient Servant
Sarsfield
 
Addressed: A Monsieur / Monsieur franklin / Chez Mr Rey de Chaumont / A Passy
Notation: Sarsfield
